Citation Nr: 1710319	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  01-07 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a disability claimed as Lyme disease, other than Lyme disease itself.


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Appellant had various service in the Army National Guard from April 1988 through April 1991.

This issue has been before the Board on numerous occasions.  In relevant part, in an April 2008 decision, the Board denied entitlement to service connection for Lyme disease.  The Appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's April 2008 decision on this claim and remanded the case to the Board for compliance with the Joint Motion.  The matter came before the Board several more times before a September 2015 Board decision denied service connection for Lyme disease, but remanded the issue of service connection for a disability claimed as Lyme disease for further development.  There is no indication the Appellant appealed the Board's denial of service connection for Lyme disease, so it is final. 

Such development having been completed, the appeal is thus once again before the Board for further appellate review.


FINDING OF FACT

The Appellant did not become disabled due to a disability claimed as Lyme disease due to a disease or injury incurred during ACDUTRA or an injury incurred in the line of duty during a period of INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a disability claimed as Lyme disease have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notification to the Appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Board acknowledges that no VCAA notice was provided to the Appellant prior to the initial adjudication of his claim in September 2000, as this was done prior to enactment of the VCAA.  However, an evidentiary development letter dated July 2003 advised the Appellant of the evidence needed to substantiate his claim of service connection.  A subsequent March 2006 letter advised the Appellant as to the type of evidence needed to substantiate both the disability rating and the effective date elements of his claim.

Further, the claim was readjudicated numerous times after the initial September 2000 decision, most recently in a June 2016 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

VA also has a duty to assist the Appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, private medical records, several VA examination reports, a VA medical addendum opinion, and an independent medical opinion.

The Board finds the March 2016 VA examination was provided by an examiner with appropriate expertise who thoroughly reviewed the file.  This examination is adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Appellant's claim.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Appellant claims service connection for a disability claimed as Lyme disease, other than Lyme disease itself.  Historically, the Appellant has been diagnosed with a number of conditions, including fibromyalgia, chronic fatigue syndrome, depression, malabsorption, pancreatic malfunction, and toxic effect of solvents.  As noted above, any claim for Lyme disease itself was denied by the Board in 2015, which found that even if the diagnosis of Lyme disease was established, there was no evidence linking it to his military service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active duty for training.  See 38 U.S.C.A. §§ 101(24), 106. Active duty for training (ACDUTRA) is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  In general, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the member's initial period of training.  The Appellant's file contains his DD-214 for his initial six-month period of ACDUTRA from September 1988 to March 1989.  

Active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  INACDUTRA includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.A. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, from an injury incurred or aggravated while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (2015).

The initial determination in any claim for veterans' benefits is whether the claimant is considered a "Veteran" during the period of service upon which the claim is based.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In contrast to active duty, service on ACDUTRA, without more, will not suffice to give one "Veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

Unless and until Veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. §§ 1111, 1153, and the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established Veteran status (citing Biggins, 1 Vet. App. at 478)).

For a claimant to be considered a "Veteran" for any period of service other than active duty, it must be shown that he became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he became disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA.  See 38 U.S.C.A. § 101 (2, 22, 24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a, c, d) (2016).

The Appellant's military personnel file notes he served on a period of ACDUTRA from September 1988 through March 1989.

The Appellant's military occupational specialty was aeroscout observer.  His military personnel record notes that he was awarded an Aircraft Crewman Badge.  Further, in its September 2015 remand, the Board conceded that the Appellant was exposed to chemicals while in service.

Service treatment records are silent for any complaints of nightmares, chronic fatigue, muscle and joint pain, night sweats, or flu-like symptoms.  However, a September 1988 record noted the Appellant had a history of histoplasmosis and was reporting chest pains at the time.  He was diagnosed with possible bronchitis.

An August 1992 private medical record noted the Appellant reported fatigue, night sweats, low grade fever, an itchy scalp, an itch in the peri area, chest pains, and body odor.  He was treated for candida, and x-rays showed no active disease.  In September 1992, an impression of systemic yeast infection was provided.  In June 1993, medical records noted the Appellant reported worsening chest pains and weight loss, and he consulted physicians regarding a potential parasite problem.

A July 1993 medical record from Dr. Davis indicated the Appellant was being treated for malabsorption and hypothesized that he may have a pancreatic malfunction.  The Appellant reported using a type of Millet seed laxative and the physician opined that may be the cause of his malabsorption.  He reported having been diagnosed with histoplasmosis around age nine.  It was noted he began having chest pains at age 18, but they improved when he joined the service at age 20.  The record also noted the Appellant's mother reported he "fell amok of the alcohol and drugs and then has since been trying to cleanse his body of these problems."  However, a medical record dated after in July 1993 reported "[l]ab studies obtained subsequent to his last visit show the Chem 14, lipid profile, CBC, thyroid studies, total iron and IBC, lipase, and coagulation studies to all be within normal limits."

In 1993, the Appellant was diagnosed with generalized anxiety disorder and depression.  In December 1993, it was noted that he was allergic to inhalants and foods and that he had sleep problems and fatigue.

An August 1994 record from Holt-Krock clinic noted the Appellant reported "serious insomnia off and on for the last 10 years, but more so in the last year or two."  The Appellant also reported that a year prior, he began having a lot of preoccupation with his health and feelings of being tired.  He took himself to the Mayo Clinic and was given "a clean bill of health except for 'stress'."

In 1995 the Appellant complained of fatigue, chest pain, night sweats, and malaise.  He reported having had diffuse body aches and night sweats, but no recent weight loss. For past history, it was noted that it was thought he had chronic candidiasis, which was diagnosed by blood test, and prior HIV testing was negative.  A February 1995 CT of his abdomen showed no masses in the liver and his gallbladder, pancreas, spleen, adrenals, and kidneys were all normal.  In his June 1995 application to the Social Security Administration, he reported that breathing floor stripper at work caused him to have night sweats and his condition first bothered him in January 1994.  Additionally, he reported that he began seeking medical care for chronic fatigue, allergies, and depression in 1992.

In his September 1995 claim for Social Security disability benefits, he reported his symptoms began in 1991.  Later, in his March 1996 claim for Social Security disability benefits, he stated his problems emerged in the early 1990s and got progressively worse.

An October 1995 record from Dr. Stein Goldings notes that the Appellant was being treated for fatigue, weakness, and myalgia that began in 1990.  It noted that he had a nine-year history of doing drugs, from 1980 to 1989.  

A February 1996 record from Sparks Regional Medical Center noted the Appellant had a history of fatigue, myalgias, and arthralgias since 1991.  In March 1996, he underwent a mental residual functional capacity assessment by the Social Security Administration.  It referenced a record from earlier in March 1996 that reflected the Appellant reported chronic fatigue syndrome and various other physical problems that were not supported by physical findings in hospital records.  An April 1996 record noted the Appellant reported severe joint pain with onset approximately two months prior.

In May 1996 the Appellant reported joint pain beginning five years prior.  He also reported a history of insomnia, rib pain, and night sweats.  It noted he was diagnosed with fibromyalgia in 1994.  He reported that he was extremely sensitive to chemicals.  The private medical record also noted the Appellant was in good health while in the Army, but his health deteriorated after beginning a floor business.  He had then started a carpet cleaning business and his symptoms worsened one year earlier.  The Appellant was diagnosed with the toxic effects of solvents and petrochemicals, toxic encephalopathy, fibromyalgia, and immune dysregulation.  A June 1996 record from Dr. Rea notes that the Appellant claimed that at age 18 he had a heavy exposure to dioxin that his father sprayed throughout the house.  He reported that he had a spot on his lungs and was diagnosed with histoplasmosis.  He reported using a sauna in the Army and getting sick several times after doing this.  He also had a question about DHEA.  He had a rash in his anus and was given nystatin by a local doctor, after which the rash disappeared but the gastrointestinal symptoms remained.   He was also diagnosed with food allergies in June 1996.  

In another June 1996 record, it was noted that the Appellant wanted to update his toxic exposure history.  He claimed that when he was 12 years old he was exposed to dioxin due to his father spraying it all over the property.  He had healthy teen years.  He claimed he had worked at a construction site and also in a workshop.  He reported that he had worked on rebuilding engines and this required him to soak engines in a strong solvent.  It was (incorrectly) noted that he was in the Army in 1980.  In 1991, the Appellant started stripping floors of wax, and at this point he developed chronic fatigue.  He kept working, but then stopped his job stripping floors and went to laying linoleum floors, which required that he apply glue.  He claimed he moved out of his house because it was making him ill.  He reported that he feels extremely sick after eating fatty meals.  He was complaining of pain in his heels.  He had gone to the Southwest and had a fungal infection and was treated with a medication.  He eventually got relief from his fungal infection.  He was complaining of insomnia.  

Laboratory and testing results revealed that his T&B lymphocyte profile was normal.  "The pupillography through the iris corder showed the [Appellant] was mainly sympatholytic," which reflected an autonomic nervous system dysfunction.  He was again diagnosed with the toxic effects of solvents and petrochemicals, and toxic encephalopathy, as well as with food allergies.  It was recommended that he avoid fatty foods and that he should start on autogenous lymphocytic factor (ALF), one treatment to boost the immune system by supplying correct immunomodulators to stimulate the immune system to divide and function normally.  

A July 1996 record notes that the Appellant wanted to discuss whether there are more laboratory tests that could be recommended.  He reported that, when he went home, he slowly started to deteriorate, and he strongly suspected mold and chemicals seemed to be causative factors.  The recommendations noted that a mucous swab test for candida and parasites would be done.  The Appellant would be tested for heavy metals, and it was recommended that he undergo HDT.  It was noted that the Appellant would be provided antioxidants that will support the metabolic pathways for detoxification, and this would provide a safe means to rid himself of chemicals.  The physician noted that the Appellant's underlying problem is chemical overload, and that this may be the primary factor that may produce his immune dysfunction.  The physician also instituted IV therapy with a combination of vitamins and minerals.  

Another July 1996 record notes that the Appellant has a past history of toxic effects of solvents, namely from tile adhesives as well as tile and floor wax strippers.  The most emergent problem has been chest pain and inflammation since applying adhesive approximately one and one-half years ago.  The diagnosis was toxic effects of solvents.  It was recommended that he have levels run for Panels 4a and 6, as well as IgE, IgA, and IgG subtypes to rule out underlying immune deficiencies.  

Another July 1996 record notes that the Appellant has a history of past adverse reactions to herbicides as a child following his father's spraying around their house, noting that he had nightmares for about one year afterwards.  He currently had intermittent diarrhea and was concerned about intestinal infection, possibly with parasites or yeast.  

Another July 1996 record notes that the Appellant was undergoing HDT for a past history of solvent exposure.  He was having symptoms while exercising and sweating that were compatible with neurotoxic-type effects of solvents.  Testing showed that his recent aromatic hydrocarbon panels showed that toluene, benzene, and trimethyl benzene were present, as well as a low level of hexane.  He was diagnosed with allergic rhinitis and the toxic effects of solvents.  It was recommended that he continue the HDT.  It was noted that, due to the Appellant's past history of mold sensitivity, further evaluation of molds needed to be done in the form of candida antibodies and candida immune complex to evaluate how his immune system is responding.  Due to fatigue, it was noted that a thyroid-stimulating hormone (TSH) should be done to screen his thyroid.  

An August 1996 record from Dr. Ross notes that the Appellant gets a lot of aches and pains in his muscles and joints, which greatly worsen if he has fruit in his diet.  He was doing much better than three months earlier, after undergoing detoxification therapy.  He was sleeping better and his fibromyalgia pain had lessened.  He complained of sore throats, and IVs seemed to make him feel worse lately, especially to B-complex.  His recent thyroid tests were unusual.  Blood work showed thyroid antibodies were negative.  His T4 was elevated at 16.1 and free T4 was 3.37.  However, the TSH was not elevated, and the doctor was not convinced that he believed these results.  He noted that the Appellant had previous evidence of chemical contamination and high arsenic in his body.  The assessment was fibromyalgia, fatigue, toxic encephalopathy, toxic exposure to solvents, and food sensitivities, and rule out hyperthyroidism.  The doctor recommended that the thyroid blood panel be redone.  The Appellant was to carry on with the HDT and to remove B-complex from the IVs.  

A September 1996 letter from Dr. Rea noted the Appellant was first seen in May 1996 with complaints of joint pain, insomnia, rib pain, and night sweats.  He was diagnosed with fibromyalgia, fatigue, toxic encephalopathy, toxic exposure to solvents, food, chemical inhalant sensitivities, and possible hyperthyroidism.  An October 1996 record from Dr. Ross notes that the Appellant was a "young man who has toxic effects from solvents and petrochemicals, toxic encephalopathy, immune dysregulation, insomnia, food sensitivities, fibromyalgia."  Another October 1996 record notes that he "had some suggestion of parasitosis in the past" and determines that a stool analysis should be sent for analysis for parasites.  An October 1996 record noted that testing was indicative of a severe dysboisis index, maybe due to lack of certain digestive bacteria.  Other findings indicated possible acidity or lack of pancreatic digestive enzymes and possible lack of lipase.  Parasites were also present. 

In February 1997 the Appellant underwent a neuropsychological evaluation.  He reported his problems began in 1991 when he had mononucleosis and they may have had something to do with janitorial chemicals.  He reported progressive weight loss, fatigue, joint pain, decreased energy level, and insomnia.  The evaluation report noted he was diagnosed with somatization disorder and malingering.

The Appellant continued to seek treatment for his symptoms throughout the years.  To the extent that treatment was for suspected Lyme disease, again, that claim was denied in the prior Board decision, so those particular facts will not be repeated here.  The records continued to show complaints identical to those discussed above.  A March 1997 letter from Dr. Rea noted that the Appellant was under his care for treatment of parasitosis, dysbiosis, food allergy, pancreatic insufficiency, malnutrition/malabsorption, intestinal fungal overgrowth, and depression.  Immunosciences laboratory immune studies revealed autoimmune disease due to elevated antimicrosomal antibodies and elevated antismooth muscle antibodies.  He noted that the C3 complement was low, which can predispose one to recurring infections and autoimmune disorders.  Repeated parasitic analysis showed the presence of Cyclospora cayetanensis which has been refractory to Cipro, Bactrim, and Flagyl.  Analysis of other stool studies showed candida, kloeckeri, mucor sp., and fungal form mycelia.

An October 1999 letter from the Appellant's former employer notes that the Appellant worked for him in 1990, the same time as his Reserve duty.  He noted that the Appellant began to have health problems around that time, and complained of fatigue and insomnia and generally not feeling well.  He reported that the Appellant's weight loss began to occur in 1990.  

In his September 2001 VA Form 9, the Appellant claimed his health problems began in 1990, during his National Guard training.

A September 2004 letter from the Appellant's sister reported he first became sick around 1990.  An undated letter from the Appellant's brother also claimed the Appellant's symptoms began in late 1989 and early 1990.  In a letter dated May 2006, the Appellant stated his symptoms began around late 1989 after he had moved to Camp Robinson.  An undated letter from the Appellant's mother stated she could not "pinpoint a date when my son began to have health problems.  It was during the time my husband (who is now deceased) and I were living in Jonesboro, Arkansas.  We lived in Jonesboro in 1988 through 1990."

In August 2003, the Appellant was afforded a VA examination.  He reported his symptoms began in 1989 while stationed in Arkansas.  During his May 2004 VA examination, the Appellant reported having fatigue, poor appetite, weight loss, and aching pains beginning in 1990.  Again, during his July 2004 VA examination, he reported first experiencing night sweats in 1990.

The Appellant was afforded a VA examination in March 2016.  Infectious disease and neuropathy examinations found no evidence the Appellant had an infectious disease or any objective symptoms of neuropathy.  However, a review of pertinent medical literature indicated "84% of patients with fibromyalgia complained of numbness and/or tingling at initial evaluation" she opined "[p]er this research, paresthesias are common in fibromyalgia and can mimic a neurologic disorder although other objective abnormalities are rare."  The examiner also opined that the Appellant did not have chronic fatigue syndrome, noting "[m]any symptoms of chronic fatigue and fibromyalgia overlap or are similar and it is more likely than not the Appellant's symptoms are all attributable to his Fibromyalgia diagnosis."

The examiner found that the Appellant's specialty as an aeroscout observer would have exposed him to chemicals, "but toxicity from such chemical exposures are both acute and chronic in nature.  He would have had required treatment at time of exposure and none are documented in STR."  Further, she noted the Veteran had positive toxicology for benzenes, mercury and, and arsenic, but they did not appear until 1996, well after the Veteran began reporting his symptoms.  The toxicology "represented recent exposure and can be attributed to his work in a floor cleaning business and documented high oral intake of fish which would cause increased mercury and arsenic levels."  She reviewed pertinent medical literature that showed "fibromyalgia has not been shown to be caused by exposure or to be a chronic residual of exposure to chemical and fuel fumes."  Thus, she concluded it was less likely than not that the Appellant's fibromyalgia was caused by his in-service exposure to chemicals.

The examiner also concluded the Appellant did not have a pancreatic malfunction or thyroid condition, opining:

He had transient abnormal thyroid function and pancreatic enzyme levels but these are likely related to the patient self medication with colonic cleanses and medications he obtained on his own from Mexico.  Subsequent and current chemistry and thyroid levels are normal.

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claim must be denied.

There is no credible evidence, and the Appellant does not contend, that his symptoms actually began during his period of ACDUTRA.  His initial period of ACDUTRA for basic training was for six months from September 1988 through March 1989.  There has been no allegation his symptoms began at that time.  There is no indication of any period of ACDUTRA in 1990 or 1991.  The Army National Guard Current Annual Statement prepared in June 1991 for the time period April 26, 1989 to April 25, 1990, shows a total of 16 AD (active duty) points.  It is clear none of these points were earned in 1990, however, by referencing the Retirement Credits Record which shows 16 AD points for the two weeks "summer camp" from June 17, 1989 to July 2, 1989.  The Army National Guard Current Annual Statement prepared in June 1991 for the time period April 26, 1990, until he left the National Guard shows zero (0) AD points.  Therefore, service connection cannot be granted based on symptoms shown during a period of ACDUTRA as, even giving full credit to the allegations the symptoms began in 1990, there was NO ACDUTRA that year.  The Appellant has also at times stated his symptoms began in late 1989.  Again, the only period of ACDUTRA in 1989 was in the summer months, which is obviously not "late" 1989.  

In his March 1999 claim for benefits, the Appellant claimed his symptoms began while on inactive duty.  He has repeatedly reported that he began experiencing night sweats, insomnia, muscle and joint pain, flu-like symptoms, and chronic fatigue beginning in 1990.  At other times he has stated perhaps late 1989 to early 1990 is when the symptoms began.  Medical records appear to conflict with his claims, placing the onset of his symptoms between 1991 and 1994.  

From April 26, 1990 through leaving the service in April 1991, the Appellant had no inactive duty whatsoever.  See Army National Guard Current Annual Statement prepared in June 1991 showing for the periods April 26, 1990 to April 25, 1991 zero (0) IDT (inactive duty) points.  The only duty he had in 1990 occurred from February 24-25 and April 21-22.  See Army National Guard Retirement Points Statement, Supplemental Detailed Report, prepared in June 1991.  Therefore, to summarize, the ONLY inactive duty the Appellant had in 1990 was two days in February and two days in April.  To succeed on a claim for benefits, he would have to show his disability is related to injury incurred during those dates only.  Again, the fact that he was a member of the National Guard when his symptoms began does not mean he is entitled to benefits.

As for any allegation the symptoms began in late 1989, the Army National Guard Current Annual Statement prepared in June 1991 showed for the periods April 26, 1989 to April 25, 1990, 38 IDT (inactive duty) points.  Obviously some of those encompass the dates identified above in 1990.  The exact dates for INACDUTRA in 1989 are not shown, so the Board will assume he performed his usual two days per month throughout the fall of 1989.  Again, to succeed on a claim for benefits, he would have to show his disability is related to injury incurred during those dates only.  

Assuming for the sake of argument the Appellant's symptoms began during his period of INACDUTRA in 1989 or 1990, the claim would still be denied.   Even assuming he was exposed to some types of chemicals during his inactive service (and that would be akin to an "injury"), there is no competent medical evidence his disabilities are due to that specific exposure.

The Board finds the March 2016 VA examiner's opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Appellant's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As noted above, after considering the extensive medical evidence on record and the Appellant's lay statements, she opined "fibromyalgia has not been shown to be caused by exposure or to be a chronic residual of exposure to chemical and fuel fumes."  Additionally, the examiner did not find the Appellant had a current diagnosis of a neurological disorder, infectious disease, or chronic fatigue syndrome and his positive toxicology was due to chemical exposures that occurred after service.  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute the March 2016 VA examiner's opinion.

Finally, the record does not indicate that the Appellant has a current diagnosis of a pancreatic malfunction or thyroid condition.  Although the July 1993 and September 1996 medical records hypothesized as to the possibility of a pancreatic malfunction and hyperthyroidism, no definitive diagnosis was ever made.  The March 2016 VA examiner determined that the pancreatic and thyroid abnormalities were transient and most likely due to his self-medication with colonic cleanses.  Furthermore, subsequent and current chemistry and thyroid levels were normal.

The extensive medical record simply does not support an etiological link between his in-service chemical exposure and his current disease.  None of the physicians or specialists the Appellant visited linked his fibromyalgia or other conditions to chemical exposure in service.  To the contrary, although he was diagnosed with toxic encephalopathy and toxic exposure to solvents, the Appellant and his doctors consistently attribute the toxic exposure to his civilian occupation.  The Appellant was not diagnosed with or treated for toxic exposure to solvents or toxic encephalopathy until 1996, several years after his separation from the National Guard.  Finally, the March 2016 VA examiner opined that fibromyalgia is not caused by, or a chronic residual of, exposure to chemicals or fuel fumes.

The Board notes the Appellant's assertions that his disability is due to his military service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, neurological issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Appellant's complaints as to his symptoms are certainly capable of lay observation.  However, the Board finds that the cause of his disability is not capable of lay observation.  Further, a number of physicians and specialists have been unable to definitively diagnose the Appellant's symptoms.  As such, the Appellant's lay testimony is afforded little weight in the analysis of whether his disability was caused or aggravated by an injury while on a period of INACDUTRA.

There is no medical or other evidence that the Veteran's disability was due to an injury incurred or aggravated in the line of duty occurring during INACDUTRA.  Thus, the Board finds that the disability was not incurred or aggravated by any period of INACDUTRA.

The April 2009 Joint Motion for Remand, in part, determined that the April 2008 Board decision "did not adequately consider the lay evidence dating onset of his symptoms to 1990."  As noted above, the Board acknowledges that the Appellant is, in fact, competent to report that he has been having symptoms since 1990.  That does not answer the legal question at hand, though.  Since he was a member of the National Guard, the fact symptoms began while he was in such status does not mean service connection is warranted.  There is absolutely no showing of symptoms beginning during an identified period of ACDUTRA, and there is also no competent evidence linking those symptoms to an injury incurred during INACDUTRA.  It must be noted, again, that the Appellant engaged in a civilian occupation at the same time he was a member of the National Guard, and many of the toxic exposures discussed in his medical records came from that job, rather than his service. 

In sum, the Board finds the elements of service connection for a disability claimed as Lyme disease, other than Lyme disease itself, have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a disability claimed as Lyme disease, other than Lyme disease itself, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


